The Court

having heard the counsel on both sides very fully, and having perused and inspected the pardon produced, which appeared to be a special one for the particular offence of which the prisoner had formerly been convicted, were all unanimously of opinion, that it did not operate as a bar to the prosecution for the present offence, or any other not particularly mentioned in the governor’s pardon.
Sentence of death was then pronounced on the prisoner ; but as the jury had recommended him to mercy, he received a second,pardon.